Citation Nr: 0003528	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-00 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for a disability, 
identified as hyperreactive airways or occupational asthma, 
due to chemical sensitivity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran had active military service from September 1970 
to September 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1996 RO rating decision which, in 
pertinent part, found that the veteran's claims for service 
connection for bronchitis, sinusitis/residuals of laryngitis, 
a skin rash on the arms and legs, and chemical sensitivity 
were all not well grounded.  

The Board notes that, on his September 1996 Notice of 
Disagreement (NOD), the veteran identified the second issue 
on appeal as "chronic sinusitis" without mention of 
"residuals of laryngitis."  For clarity, the Board has 
recharacterized that issue, as noted above, to make it 
consistent with the veteran's NOD.  To the same end, the 
Board has also recharacterized the issue denied in 1996 as 
"chemical sensitivity" to now include "a disability, 
identified as hyperreactive airways, due to chemical 
sensitivity".

The issues of service connection for the skin disorder and 
for the disability due to chemical sensitivity will be 
addressed more thoroughly in the REMAND portion of this 
decision.



FINDINGS OF FACT

1.  The veteran's assertion that he has bronchitis that is 
related to service is not supported by any medical evidence 
that would render the claim for service connection for this 
disability plausible under the law.

2.  The veteran had sinusitis throughout service, and 
currently has a diagnosis of chronic sinusitis with recurrent 
episodes.

3.  VA physicians have diagnosed the veteran with actinic 
keratosis over the arms, legs, and chest secondary to sun 
exposure during service in Southeast Asia. 

4. A private physician has diagnosed the veteran with 
hyperreactive airways due to chemical sensitivity as a result 
of chemical exposure. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for bronchitis.  38 U.S.C.A. § 5107 (West 
1991).

2.  By extending the veteran the benefit of the doubt, the 
Board concludes that his sinusitis is due to service.  38 
U.S.C. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.102 (1999).

3.  The veteran has submitted a well-grounded claim of 
service connection for a skin disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The veteran has submitted a well-grounded claim of 
service connection for a disability due chemical sensitivity.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On his examination prior to entrance into service, the 
veteran's nose, sinuses, mouth and throat, lungs, and skin 
were all evaluated as normal.  Review of the service medical 
records spanning the his 20 years of active service reveals 
that the veteran was treated on numerous occasions for sinus 
problems, nasal problems, and upper respiratory illnesses 
(URI).  Diagnoses included: URI (January 1972); sinus 
congestion (June 1972); sinusitis (June 1973); vasomotor 
rhinitis (September 1976); pharyngitis (April 1977 and 
February 1979); sinus problems assessed as rhinitis (February 
1981); chronic sinus congestion (March 1981); URI (March and 
December 1984); rhinitis (September 1984); rhinitis 
(September and October 1987); maxillary sinusitis (May 1989); 
sinusitis and pharyngitis (January 1990); and maxillary 
sinusitis (January and February 1990).  

Service medical records also reveal that the veteran was 
treated for skin problems during service.  A May 1973 record 
indicated that the veteran had very fine patches of rash on 
his abdomen, which were thought to be the result of an 
allergic reaction to Sudafed, or to manifest tinea 
versicolor.  In June 1975, the veteran was treated for a 
chamois-colored rash noted on the back and chest, that did 
not cause itching or pain.  The assessment was tinea 
versicolor.  The veteran was seen in September 1975 for a 
rash on the hands and the buttocks that was diagnosed as 
dermatitis.  He was also treated in June 1986 for a rash on 
the left arm, diagnosed as dyshidrosis.  

In addition to the above, the service medical records show 
that the veteran had an incident during service when he 
passed out after breathing fumes.  The records show that he 
was treated in January 1975, after losing consciousness 
following the inhalation of various fumes from gasoline and 
paint thinner while working in a pit.  Two days later, the 
veteran still reported symptoms of disorientation, dizziness, 
weakness, and nausea.  The impression was residual effects of 
fume inhalation.  A January 1985 occupational health 
examination (OHE) report showed that the fuels distribution 
area where the veteran worked was exposed to JP-4 during 
servicing of aircraft with hydrant and refueling systems.  It 
was noted that limited spray-painting was performed, and that 
all other chemical exposure was insignificant and did not 
pose a health threat.  A February 1986 OHE report indicated 
that the primary exposure of concern for the fuels 
distribution area was to JP-4 jet fuel. 

On his May 1990 examination prior to separation, the 
veteran's nose, sinuses, mouth and throat, lungs, and skin 
were all evaluated as normal.  On his report of medical 
history, the veteran noted a history of problems with 
sinusitis and hay fever.  He checked "no" when asked about 
past problems with skin diseases.  Physician's notes 
indicated that the veteran had a history of sinusitis that 
was first noted in 1971.  The doctor reported that the 
sinusitis occurred four times per year (severe) with a 
duration of one to two weeks, and that the last episode was 
in May 1990.  Treatment reportedly included over-the-counter 
medication.  The physician stated that the veteran also had a 
history of loss of consciousness, secondary to inhalation of 
fumes from spray painting.  The durations of these periods of 
unconsciousness were reported to be four hours the first 
time, 40 minutes the second time, and five minutes on the 
third occasion.  

Records from the Milford Memorial Hospital reveal that the 
veteran was admitted in October 1995 after having had a 
syncope episode when he inhaled some fumes at work.  
Complaints included blurred vision, shortness of breath, 
tingling of the hands, and dizziness.  Though it was 
initially noted that he appeared dazed, the veteran 
reportedly began feeling better, and was released later that 
afternoon.  The diagnosis was toxic fume exposure, resolved.      

Records from the Dickinson Medical Group indicate that the 
veteran was seen for a neurological examination in February 
1996.  The impression was that the veteran has had several 
reactions to volatile fumes, including toluylene.  The 
treating physician reported that, although the symptoms are 
consistent with the exposure, it did not appear that he was 
more sensitive than many other people around him to the 
particular dosage of fumes.  There was no evidence to suggest 
any residual neurological deficits from these exposures.  The 
treating physician stated that the veteran was counseled as 
to the fact that he might be developing somewhat of a phobic 
reaction or anxiety reaction to even the smell of fumes, and 
that many of the symptoms in these episodes may be more of an 
anxiety or panic attack than a true toxic reaction.  

Medical records from Brian J. Walsh, D.O., show that that 
veteran was seen in March and April 1996, after having had 
problems whenever he was around chemicals, solvents, floor 
stripper, and paints.  The report of a pulmonary function 
test indicated that spirometry was within normal limits and 
that X-rays of the chest showed no evidence of pleural 
disease.  According to Dr. Walsh, the assessment was chemical 
reactions, possibly allergic, with no evidence of asthma or 
pleural abnormalities.  He stated that the veteran needed to 
avoid what he reacted to.

Private medical records from Joel R. Temple, M.D., dated from 
April to May 1996, noted that the veteran related a history 
of sensitivity to chemicals, paints, solvents, etc.  Physical 
examination revealed that the veteran's skin was normal, and 
allergy skin tests were all reported to be negative.  
Fiberoptic rhinoscopy showed slight narrowing of the nasal 
passages on the left; otherwise, there was no evidence of 
polyps or pus or abnormalities of the nose or throat.  The 
impression on a sinus series was that no definite acute 
sinusitis or air fluid level was seen; minimal changes of the 
ethmoidal and maxillary sinuses were thought to represent 
very mild inflammatory process, and to possibly be chronic.  
The private physician concluded by stating that, after all of 
the extensive studies, evaluation of X-rays, and listening to 
the veteran's history, it was his impression that the veteran 
was having panic attacks triggered by certain smells.

Medical records from Richard S. Ackart, M.D., indicate that 
the veteran was seen in April and May 1996 for an evaluation 
to ascertain why he was sensitive to certain chemicals.  On 
examination in April 1996, Dr. Ackart noted a history of 
problems beginning during service in 1975, when the veteran 
was spray painting in underground pits.  It was reported that 
the veteran was painting for six days a week, for three 
weeks, when he passed out in a pit.  The physician reported 
that, since that time, the veteran has had problems whenever 
he was exposed to certain chemicals.  A history of in-service 
and post-service exposure to chemical irritants was reported.  
It was noted that the veteran had incidents in October 1995 
and November 1995 involving toxins and his becoming ill.  On 
physical examination, Dr. Ackart noted that the veteran had 
chronic sinus congestion and rhinorrhea, as well as 
complaints of a rash over his arms and legs.  X-rays showed 
no gross evidence of acute sinusitis.  The assessment was 
that the veteran's clinical history was consistent with 
multiple chemical sensitivities.  Dr. Ackart noted that the 
veteran should also be evaluated for lead toxicity, due to 
the fact that many of the chemicals he was exposed to 
contained lead, especially during his years in the Air Force.  
On a May 1996 progress note, Dr. Ackart indicated that the 
veteran continued to have problems with sensitization to 
multiple chemicals.  The clinical assessment was 
hypersensitivity to multiple volatile organic chemicals.  

A May 1996 pulmonary function test report showed that the 
veteran had shortness of breath on mild exertion, with no 
wheezing, dry cough, or raspy voice.  The veteran was 
administered methacholine, which tested positive after five 
cumulative units.  In summary, it was noted that spirometry 
was reportedly normal and that there was evidence of 
hyperreactive airways demonstrated by the positive 
Methacholine Challenge.  

In a May 1996 letter, Dr. Ackart reported that the veteran's 
history of sensitivities to chemicals dates back to the mid 
70's when he was in the Air Force.  The physician stated that 
the veteran had documented hyperreactive airways and a 
clinical history that was consistent with sensitivity to 
multiple, volatile organic chemicals.  Dr. Ackart noted that 
it was his opinion that this chemical sensitivity was induced 
by the exposure to chemicals due to the veteran's occupation 
both in the service and after his retirement from the 
service.  Dr. Ackart signed a Delaware Department of Labor 
Unemployment Insurance form for the veteran, on which he 
indicated that the veteran's ailment was hyperreactive 
airways, hypersensitivity to volatile organic chemicals.  

In June 1996, the veteran submitted claims for service 
connection for numerous disorders including a skin condition, 
a disability caused by chemical sensitivity, chronic 
sinusitis, and chronic bronchitis.

On VA general medical examination performed in July 1996, it 
was noted that the veteran began complaining of sinus 
discharge and headaches in 1970 or 1971.  The medical history 
included reference to the fact that the veteran passed out in 
1995 as a result of exposure to paint.  It was also noted 
that the veteran had a history of approximately 12 episodes 
of acute bronchitis, with the first episode occurring in 
1973-1974.  Present complaints were noted to include concern 
about headaches, sinus problems, bronchitis, and a skin rash.  
Physical examination of the nose, sinuses, mouth, and throat 
revealed that the external nose was normal without deformity 
or discharge, that there was no tenderness noted on palpation 
and percussion over the sinuses, and that buccal, lingual, 
and pharyngeal ulcers were absent.  Examination of the 
respiratory system showed that cough, expectoration, and 
shortness of breath were absent at rest, that both sides of 
the chest expanded equally and appropriately with 
inspiration, and that breath sounds were normal.  Diagnoses 
included sinusitis by history, pharyngitis by history, acute 
bronchitis by history, and skin rash alleged.  It was noted 
that the veteran was being sent for further evaluation by ENT 
and dermatology.  A hand-written note in the file states that 
the veteran failed to report for a pulmonary function test.

On a July 1996 VA examination of the skin, it was reported 
that the veteran had a long history of sun damage to his skin 
secondary to service in Southeast Asia.  Objective findings 
and the final diagnosis were essentially the same:  actinic 
keratosis over the arms, legs, and chest secondary to sun 
exposure in Southeast Asia.  

The medical history on the July 1996 VA examination of the 
nose and sinuses included complaints of a long history of 
nasal congestion, post-nasal drip, headaches, facial pain, 
ear aches, and sinus fullness.  A prior medical history of 
asthma was also noted.  Specific examination of the external 
nose, the nasal vestibule, and the nasal cavities revealed 
that the veteran had pink mucosa with a slightly deviated 
septum to the left, without pus but with some thin mucus 
bilaterally.  Physical examination showed that the spheno-
ethmoidal recess, the olfactory area, and the superior 
turbinates were within normal limits.  The diagnosis was 
symptoms of chronic sinusitis with recurrent episodes.  X-
rays showed no evidence of opacification of the paranasal 
sinuses.

The report of a July 1996 VA examination of the mouth and 
throat made reference to the medical history reported on the 
examination for the nose and sinuses.  Specific evaluation of 
the veteran's oral cavity, pharynx, nasopharynx, hypopharynx, 
pyriform fossae, and larynx revealed that all were clear and 
normal in color, with no masses or nodules.  
Diagnostic/clinical test results showed no evidence of 
laryngitis at that time.  

With his December 1996 VA Form 9, the veteran and his service 
representative submitted additional evidence, including a 
statement alleging that his chemical sensitivity caused by 
inservice exposure to toxic chemicals has led to a condition 
identified as "occupational asthma."  The veteran submitted 
scholarly articles on "occupational asthma" as well as 
numerous records from the DOD Hazardous Materials Information 
System.  It is the veteran's contention that In-service 
exposure to the very chemicals described in the DOD material 
caused him to develop "occupational asthma," bronchitis, 
sinusitis, and a skin problem.  

The reports of October 1997 VA CT scans of the sinuses in 
axial scan, coronal scan, and in bone window were all normal.


II.  Analysis

Regarding the veteran's appeal concerning the issues of 
service connection for bronchitis, sinusitis, a skin rash on 
the arms and legs, and for a disability (identified as 
hyperreactive airways or occupational asthma), due to 
chemical sensitivity, the threshold question to be answered 
is whether he has presented well-grounded claims.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  If he has not, the claims must fail and 
there is no further duty to assist in their development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim that is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  See also Morton v. West, 12 
Vet.App. 477, 480 (1999).

The Court has also held that, in order to establish that a 
claim for service connection is well-grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or a connection) between the in-service 
injury or aggravation and the current disability.  Competent 
medical evidence is required to satisfy this third prong.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  See Elkins v. West, 12 
Vet.App. 209 (1999) (en banc).  "Although the claim need not 
be conclusive, the statute [38 U.S.C.A. § 5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1996); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

A.  Service connection for bronchitis

The Board notes that review of the veteran's service medical 
records reveals no complaints or findings which specifically 
indicate that the veteran had bronchitis during service.  
Regardless of the lack of an identical in-service diagnosis, 
the Board is aware that the service medical records do show 
that the veteran was treated on numerous occasions for upper 
respiratory illnesses (URI), which may or may not have been 
bronchitis.  On his May 1990 examination prior to separation, 
however, there was no indication of bronchitis, or any other 
chronic URI.  While the veteran reported a medical history 
including problems with sinusitis and hay fever, the 
separation examination report specifically revealed that his 
nose, sinuses, mouth and throat, and lungs were all 
clinically evaluated as normal. 

Although the 1996 VA general examination report noted that 
the veteran had a history of experiencing approximately 12 
occurrences of bronchitis since the early 1970's, the Board 
finds that medical records do not document any occurrences of 
bronchitis.  Since separation in 1990, the veteran has never 
been diagnosed with bronchitis or any other URI.  Physical 
examination of the respiratory system in July 1996 showed 
that cough, expectoration, and shortness of breath were 
absent at rest, that both sides of the chest expanded equally 
and appropriately with inspiration; that breath sounds were 
normal; and that there were no adventitial sounds noted.  In 
addition, tests performed for Dr. Walsh and Dr. Ackart in 
April and May 1996, including chest X-rays and pulmonary 
function tests, indicated that spirometry was within normal 
limits and that X-rays of the chest showed no evidence of 
pleural disease.  The diagnosis of hyperreactive airways, 
seen on the May 1996 pulmonary function test report, was 
reported to be due to exposure to Methacholine and not to 
bronchitis or some other URI.

Based upon the foregoing, the Board finds that veteran has 
not presented any competent medical evidence to support a 
finding that he currently has bronchitis due to service.  
There were no specific findings of bronchitis during service, 
and no finding of chronic bronchitis or URI at separation.  
Moreover, there has never been any medical evidence 
associated with the claims file to support a determination 
that the veteran currently has bronchitis at this time.  
Without medical evidence of a current disability, the 
veteran's claim must be denied.  Brammer v. Derwinski, 
3 Vet.App. 223 (1992).  

The Board has considered the veteran's contentions and the 
statements submitted by his service representative, which 
essentially assert that the veteran had bronchitis symptoms 
during service that continue to this day.  In cases such as 
this, however, where a medical diagnosis and competent 
medical evidence of causation are essential, the veteran's 
lay statements alone are not sufficient to establish a well-
grounded claim for service connection.  See Espiritu, supra.  
See Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Carbino v. Gober, 
10 Vet.App. 507, 510 (1997).

Without competent medical evidence indicating both the 
existence of current bronchitis and evidence of an 
etiological connection to service, the veteran has failed to 
establish a well-grounded claim of service connection for 
bronchitis, and there is no duty to assist him further in 
developing his claim.  See Caluza, supra.  Accordingly, the 
claim must be denied as not well grounded. 

B.  Service connection for sinusitis

Service connection is warranted for disability resulting from 
disease or injury that was incurred in or was aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for a disease first diagnosed after service, when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board finds the veteran's claim for service connection 
for the sinusitis is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  It is plausible under the law.  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist her mandated by 38 U.S.C.A. § 5107(a).

The evidence shows that the veteran had a long history of 
treatment, during his military career, for problems involving 
the sinuses.  The objective findings while in service 
included:  sinus congestion (June 1972); sinusitis (June 
1973); sinus problems assessed as rhinitis (February 1981); 
chronic sinus congestion (March 1981); maxillary sinusitis 
(May 1989); sinusitis and pharyngitis (January 1990); and 
maxillary sinusitis (January and February 1990).  While the 
veteran's sinuses were reportedly normal on his May 1990 
examination prior to separation, the Board finds it pertinent 
that the physician's notes on the veteran's report of medical 
history indicated that the veteran had a history of sinusitis 
that was fist noted in 1971.  Also revealing is the 
physician's documentation of the length and frequency of 
sinus problems, as noted in his statement that the veteran's 
sinusitis occurred four times  per year (severe) with a 
duration of one to two weeks, and that the last episode was 
in May 1990.

While the file contains no records of treatment immediately 
after separation from service, the Board finds that VA and 
private medical records submitted since separation from 
service appear to indicate that the veteran has a chronic, 
recurrent sinus disorder.  The impression on a March 1996 
sinus series that was performed for Dr. Temple showed no 
definite acute sinusitis, but also noted minimal changes of 
the ethmoidal and maxillary sinuses, that could represent 
very mild inflammatory process and could be chronic.  On 
physical examination in April 1996, Dr. Ackart noted that the 
veteran had chronic sinus congestion and rhinorrhea.  On a 
July 1996 VA examination of the nose and sinuses, the 
diagnosis was symptoms of chronic sinusitis with recurrent 
episodes.  

With the service medical records showing the long history of 
sinusitis and sinus problems dating from the early 1970's to 
1990, the physician's notes at separation indicating that the 
veteran was having four occurrences of sinusitis per year, 
and the most recent diagnosis on file indicating that the 
veteran has symptoms of chronic sinusitis with recurrent 
symptoms, the Board finds that the record, although not 
preponderating in support of the claim, at least raises an 
issue of a reasonable doubt, the benefit of which should be 
resolved in the veteran's favor.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

In spite of the lack of a definitive statement from a 
physician linking the most recent symptoms to service, there 
appear to be credible findings tending to show that the 
veteran's in-service sinus problems have continued to this 
day.  Based upon these facts, and giving the benefit of the 
doubt to the veteran, the Board finds that the veteran's 
chronic recurrent sinusitis is due to service.   

C.  Service connection for a skin rash on the arms and legs, 
and for a disability, identified as hyperreactive airway, due 
to chemical sensitivity

As with the issues addressed above, the threshold question to 
be addressed for the remaining issues is whether the veteran 
has presented well-grounded claims.  38 U.S.C.A. § 5107 (West 
1991); Gilbert, supra.  If he has not, the claim must fail 
and there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy, supra.  In order for these two 
claims to be well grounded, there must be evidence of: (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  See Caluza, supra. 

In this case, the veteran's service medical records reveal 
that he had skin problems during service which were variously 
assessed as possible allergic reaction, tinea versicolor, 
dermatitis, and dyshidrosis.  The service medical records 
also show that he was treated after passing out due to 
chemical exposure during service, and that his duty 
assignment exposed him to fumes from fuel and paint.      

Regarding the veteran's claim that he has a skin disorder due 
to service, the Board notes that, on the July 1996 VA 
examination of the skin, the examiner found that the veteran 
had actinic keratosis over the arms, legs, and chest 
secondary to sun exposure in Southeast Asia.  

Regarding the veteran''s claim that he has a disorder due to 
in-service exposure to chemicals, the Board finds that, in 
May 1996, Dr. Ackart diagnosed the veteran with hyper-
sensitivity to multiple volatile organic chemicals induced, 
in part, by exposure to chemicals during service.  Dr. Ackart 
demonstrated this hyper-sensitivity by showing that the 
veteran had hyperreactive airways when tested with certain 
chemicals.   

Since there is medical evidence that the veteran currently 
suffers from the  claimed disabilities (actinic keratosis and 
hyperreactive airways), evidence of incurrence during service 
(including the veteran's accounts, which are presumed 
credible at this stage), and medical evidence of a nexus 
between the veteran's period of service and both of his 
claimed disabilities, he has submitted well-grounded claims 
of service connection for his skin problem and for his 
disorder (claimed as hyperreactive airways) due to chemical 
sensitivity.  


ORDER

Service connection for bronchitis is denied.

Service connection for sinusitis is granted.

To the extent that the veteran's claim for service connection 
for a skin disorder is well grounded, thereby giving rise to 
a duty to assist in its development, the appeal is granted.  

To the extent that the veteran's claim of service connection 
for a disability (identified as hyperreactive airways or 
occupational asthma) due to chemical sensitivity is well 
grounded, thereby giving rise to a duty to assist in its 
development, the appeal is granted.

REMAND

As noted above, the Board has found that the veteran has 
submitted well-grounded claims for service connection for a 
skin disorder and for a disability due to chemical 
sensitivity.  The establishment of well-grounded claims, 
however, does not dispose of the issues in this case.  The 
Board must review the claims on their merits and account for 
the evidence that it finds to be persuasive and unpersuasive, 
and provide reasoned analysis for rejecting evidence 
submitted by or on behalf of the claimant.  Gilbert, supra.  
Once a claim is well grounded, the presumption that 
statements in favor of the claim are entitled to full weight 
no longer applies, and it is the task of the Board to assess 
the credibility and probative value of the evidence and 
render its decision.  See, e.g., Evans v. West, 12 Vet.App. 
22, 30 (1998).

For the Board to deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet.App. 518 (1996), citing Gilbert, supra, at 54.  Moreover, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant. 
38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (1999).

In the instant matter, the veteran has asserted that he has a 
skin rash due to service.  He initially claimed that the rash 
was a reaction to exposure to chemicals.  Service medical 
records showed that the veteran had some treatment for skin 
problems during service, and that assessments included 
possible allergic reaction (1973), tinea versicolor (1973 and 
1975), dermatitis (1975), and dyshidrosis (1986).  Although 
records did not show that the veteran had any skin problems 
at separation from service in 1990, and in spite of the fact 
that there was no evidence on file indicating that the 
veteran suffered from any exceptional degree of sun exposure 
during service, the diagnosis on a July 1996 VA examination 
was that the veteran had actinic keratosis over the arms, 
legs, and chest secondary to sun exposure in Southeast Asia.  

While an event claimed to have occurred during service may be 
the basis upon which to rest an etiological link between a 
current diagnosis and the veteran's period of active duty for 
determining whether or not a claim is well grounded, evidence 
indicating that the claimed event actually occurred is 
necessary when deciding claims on the merits.  In this case, 
the veteran served on active duty for 20 years, and his DD 
Form 214 indicates half of that was foreign service.  Other 
documents in the file, including verifications of his 
marriage to a foreign national, indicate that he spent more 
than a year in the Philippines and nearly three years in 
Thailand.  While we can readily accept the premise that those 
tropical locations receive strong sunlight, what is not 
apparent in the record is whether the veteran had significant 
exposure to the sun before and after his military career, 
and, if so, the extent to which any current skin disorder is 
related to in-service sun exposure, or to pre-service and/or 
post-service exposure.

The Board notes that we are not a medical body, and therefore 
we are not competent to challenge a medical diagnosis 
regarding a disorder or its cause.  In this instance, 
however, it is clear that the facts upon which that diagnosis 
rests have not been verified.  Since the file lacks any 
evidence addressing the above-described concern as to the 
veteran's sun exposure before, during, and after service, the 
Board cannot grant service connection in spite of the medical 
opinion linking the actinic keratosis to in-service sun 
exposure in Southeast Asia.  That opinion is conclusory, and 
contains no discussion of the basis in the record for the 
diagnosis reached.  Medical history which is simply 
information provided by a patient and recorded by a medical 
examiner, without any foundation in previous medical records, 
does not satisfy the evidentiary requirement of competent 
medical evidence in a claim.  See Dolan v. Brown, 9 Vet.App. 
358, 363 (1996), citing LeShore v. Brown, 8 Vet.App. 406, 409 
(1995).  On remand, the veteran should be asked to provide 
any evidence that would permit the RO, and the medical 
examiner, to determine whether service connection for a skin 
disorder is appropriate based upon exposure to the sun during 
service.

In addition, on the issue of continuity of symptomatology in 
a claim for service connection, although it appears that the 
veteran has not had medical treatment for the claimed skin 
problem since his retirement from active duty in 1990, he 
should be given one more opportunity to submit records of any 
medical treatment he may have received during that time 
period.  

Regarding the veteran's claim for service connection for a 
disability caused by in-service exposure to chemicals, the 
Board notes that the evidence on file contains competing 
medical opinions regarding the etiology of the veteran's 
syncope-type incidents.  While Dr. Ackart appears to believe 
that the veteran has hyperreactive airways caused by 
hypersensitivity to certain chemicals as a result of in-
service exposure to those chemicals, Dr. Temple stated his 
belief that the veteran was having panic attacks triggered by 
certain smells.  In addition, the treating physician from the 
Dickinson Medical Group indicated that the veteran may be 
developing a phobic reaction or anxiety reaction to the smell 
of fumes, and that many of the symptoms may be manifestations 
of anxiety or panic attacks.

The Board cannot substitute its own unsubstantiated opinion 
for medical evidence in order to reach a conclusion as to a 
current disability and its cause.  We may consider only 
independent medical evidence to support our findings, and we 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet.App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).   In light of 
the conflicting medical evidence on file, the veteran's claim 
of service connection for a disability due to in-service 
exposure to chemicals must also be remanded for a medical 
opinion as to the diagnosis and cause.

Although additional delay is regrettable, under the 
circumstances described above, the veteran's claims must be 
remanded to the RO for the following action:  

1.  The RO should contact the veteran and 
request that he submit the names, addresses, 
and approximate dates of treatment by all 
health care providers, VA and non-VA, who 
have treated him for skin problems or for his 
syncope-like symptoms at any time since his 
discharge from service.   When the veteran 
responds, and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked to 
provide copies of all clinical records 
documenting their treatment, which are not 
already in the claims folder.

2.  The RO should also ask the veteran to 
submit a statement describing the degree of 
his exposure to direct sunlight before, 
during, and after service, to include sun 
exposure during service in Southeast Asia, or 
elsewhere.  

3.  Then, the RO should schedule the veteran 
for an examination of the skin, to determine 
the nature and etiology of any current skin 
disorder.  The purpose of this examination 
will be to determine whether the complete 
record supports a clear diagnosis of a skin 
disorder due to service.  The examiner should 
be provided with the veteran's statement 
regarding his exposure to the sun before, 
during, and after service.  If the veteran is 
found to have a skin disorder, the examiner 
should express an opinion for the record as 
to whether that disorder is etiologically 
related to an aspect of the veteran's period 
of service that has been substantiated by the 
facts in the record.  All tests deemed 
necessary by the examiner must be conducted 
and the clinical findings and reasoning that 
form the basis of the opinions requested 
should be clearly set forth.  In the event 
the examiner finds that the veteran does not 
have a skin disorder, he or she should 
reconcile that conclusion with that of other 
physicians who may have differed with it.  
The claims folder and a copy of this Remand 
must be made available to the examiner prior 
to the examination in order that he or she 
may review pertinent aspects of the veteran's 
service and medical history.  A notation to 
the effect that this record review took place 
should be included in the examination report.

4.  The case should then be referred to an 
appropriate VA physician for review of the 
entire record, including this Remand.  The 
physician should be requested to express an 
opinion as to the diagnosis of the syncope-
like symptoms exhibited by the veteran when 
he is exposed to certain chemicals.  The 
physician should also be requested to express 
an opinion as to whether the symptoms 
exhibited by the veteran when exposed to 
chemicals constitute a chronic disability, 
and, if so, whether there is an etiological 
relationship between those complaints and 
some aspect of his period of service.  A 
complete rationale should be provided for the 
opinions expressed.

5.  After the foregoing actions have been 
accomplished, the RO should review the 
evidence of record, and then readjudicate its 
determinations regarding the veteran's 
attempts to establish service connection for 
a skin disorder and for a disability due to 
chemical sensitivity due to in-service 
exposure to chemicals.  If either claim 
continues to be denied, the RO should furnish 
the veteran, and his representative, a 
supplemental statement of the case, which 
addresses all the evidence added to the 
record since the January 1997 supplemental 
statement of the case was issued.  They 
should then be given an opportunity to 
respond before the case is returned to the 
Board.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals







